The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claim 1 in “Claims -07/07/2022” with “Amendment/Req. Reconsideration-After Non-Final Reject - 07/07/2022”, have been acknowledged by Examiner.
This office action consider claims 1-17 pending for prosecution, wherein claims 6-17 are withdrawn from further consideration, and claims 1-5 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 20130295716 A1; hereinafter Cheng).
Regarding claim 1, Cheng teaches a metal-insulator-metal (MIM) capacitor (see the entire document, specifically Fig. 1A+; [0031+], and as cited below), comprising: 
a first group of metal contacts ({E1, E2, E3}; Figs. 1A, 1B; [0037])  disposed on a first region of an isolation layer ({125, 120}; see [0034, 0054]) on a semiconductor layer (102; [0034]) spaced apart from each other in a 5first direction (in view of Figs. 1A, 1B); 
a second group of metal contacts ({E6, E7, E8}; Figs. 1A, 1B; [0037]) disposed on a second region of the isolation layer ({125, 120}; see [0034, 0054]) spaced apart from each other in the first direction (in view of Figs. 1A, 1B); 
a dielectric layer (142B; Figs. 1A, 1B; [0037]) disposed between the first group of metal contacts ({E1, E2, E3}) and the second group of metal contacts ({E6, E7, E8});
10a first metal electrode (E4; Fig. 1B; [0037, 0039]) disposed to contact top surfaces of the first group of metal contacts ({E1, E2, E3}); and 
a second metal electrode (E9; Fig. 1B; [0037, 0039]) disposed to contact top surfaces of the second group of metal contacts ({E6, E7, E8}),
wherein the first group of metal contacts ({E1, E2, E3}; Figs. 1A, 1B; [0037]) are electrically coupled by the first metal electrode (E4; Fig. 1B; [0037, 0039]), and 
the second group of metal contacts ({E6, E7, E8}; Figs. 1A, 1B; [0037]) are electrically coupled by the second metal electrode (E9; Fig. 1B; [0037, 0039]).  
Regarding claim 2, Cheng teaches all of the features of claim 1. 
Cheng further teaches wherein the number of the first group of metal contacts ({E1, E2, E3}; Figs. 1A, 1B)  is equal to the number of the second group of metal contacts ({E6, E7, E8}).
Regarding claim 3, Cheng teaches all of the features of claim 1. 
Cheng further teaches wherein the second group of 20metal contacts ({E6, E7, E8}}; Figs. 1A, 1B) face respective metal contacts of the first group of metal contacts ({E1, E2, E3}; Figs. 1A, 1B) in a second direction intersecting the first direction (in view of Fig. 1A, 1B).  
Regarding claim 4, Cheng teaches all of the features of claim 1. 
Cheng further teaches wherein the isolation layer ({125, 120}; see [0034, 0054]) is a trench isolation layer (see [0054]).  
Regarding claim 5, Cheng teaches all of the features of claim 1. 
Cheng further teaches wherein the first metal electrode (E4; Fig. 1B; [0037, 0039]) has a planar shape (in view of Fig. 1B); and wherein the second metal electrode (E9; Fig. 1B; [0037, 0039]) has a planar shape (in view of Fig. 1B).
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 07/07/2022 have been fully considered, but they are not persuasive, because of the following: Applicant's amendments of claim 1 necessitated the shift in new grounds of rejection detailed in sections, above. The shift in grounds of rejection renders the Applicant's arguments moot. As detailed above, due to the amended claim the first metal electrode is construed to be the E4 layer of Cheng (E4; Fig. 1B; [0037, 0039]) and the second metal electrode is construed to be the E9 layer of Cheng (E9; Fig. 1B; [0037, 0039]). With this evaluation, the limitations of amended claim 1 is disclosed in prior of art record Cheng ss detailed above.
Please see the analysis of rejection for claims above. 	



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898